Citation Nr: 1203859	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, and if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified during a hearing before the undersigned Veterans Law Judge at the St. Paul, Minnesota RO in October 2011.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A rating decision in October 2001 denied the Veteran's claim for service connection for a right knee disorder and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file since the October 2001 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right knee disorder.

3.  The preponderance of the evidence shows that the Veteran was not diagnosed with degenerative joint disease of the right knee in service or within one year after discharge from military service and the Veteran's right knee disorder is not otherwise related to military service.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the October 2001 rating decision is new and material and the claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2011).

3.  A right knee disorder was not incurred in or aggravated by active service, nor may degenerative joint disease of the right knee be presumed to have been so incurred or aggravated.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).

With respect to the Veteran's claim to reopen, the Board is reopening the Veteran's claim of entitlement to service connection for a right knee disorder.  Therefore, benefit sought on appeal is granted in full with respect to reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, as to the claim to reopen, such error was harmless.  

With regard to the reopened claim for service connection, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for service-connection, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a July 2009 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for a right knee injury.  In this regard, the Veteran was informed that the evidence must show that his current right knee disorder was incurred in or was caused by service.  The Veteran was notified of how VA will determine the disability rating and effective date if his claim is granted.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains private treatment records, VA treatment records, a VA physician opinion dated in July 2009 and a May 2011 VA examination report.  

The May 2011 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and physically evaluating the Veteran's right knee.  Following the above, the examiner provided a diagnosis and a nexus opinion, which appears to be based on the evidence of record to include the Veteran's lay statements.  As such, the Board finds the May 2011 VA examination is adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Additionally, the claims file contains the Veteran's statements and testimony in support of his claim.  The Board has carefully reviewed such statements and it concludes that the Veteran has not identified further available evidence not already of record.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  New and Material Evidence

A rating decision dated in October 2001 denied the Veteran's claim of entitlement to service connection for a right knee disorder on the basis that the evidence of record did not show that osteoarthritis of the right knee developed within one year of service or that the Veteran had a right knee condition in service.  The RO concluded that the right knee disorder did not begin in military service nor was it caused by some event or experience in service.  The relevant evidence of record at the time of the October 2001 rating decision consisted of service treatment records, private treatment records and lay statements by the Veteran.  The Veteran did not file a notice of disagreement with the October 2001 rating decision.  Therefore, the October 2001 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).   "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

Although the RO determined in the August 2009 rating decision that new and material evidence was presented to reopen the service connection claim for a right knee disorder, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (holding that "the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board"); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996) (holding that "the [Board] is required to determine whether new and material evidence has been presented before it can reopen a claim and re-adjudicate service connection or other issues going to the merits").  Consequently, the Board will adjudicate the question of whether new and material evidence has been received.     

VA received the Veteran's request to reopen his service connection claim for a right knee condition in July 2009.  The relevant evidence of record received since the October 2001 rating decision includes VA treatment records from September 2007 to May 2011, a July 2009 letter from the Veteran's VA physician, a VA examination report dated in May 2011, a transcript of the October 2011 Board hearing and lay statements from the Veteran.  The evidence received since the October 2001 rating decision is new in that it was not of record at the time of the October 2001 decision.  The July 2009 letter from the Veteran's VA physician provides an opinion that the Veteran's right knee disorder is related to active military service.  This medical opinion is neither cumulative nor redundant of the evidence of record in October 2001 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., a nexus to active military service.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a right knee disorder is reopened.  38 C.F.R. § 3.156(a).

III.  Merits of the Claim for Service Connection

The Veteran claims his current right knee disorder is related to active military service.  Specifically, he contends that he injured his right knee in a motor vehicle accident during military service and his current right knee disorder is related to this accident.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In assessing the Veteran's service connection claim for a right knee disorder, the Board must first determine whether the Veteran currently has a diagnosis of the claimed disability.  A May 2011 VA examination reveals that the Veteran has a diagnosis of degenerative joint disease of the right knee.  Accordingly, the evidence shows that the Veteran has a current diagnosis of a right knee disorder. 

The Board recognizes that the Veteran contends that his statements of a right knee injury should be presumed credible as a combat veteran.  See July 2009 claim.  Pursuant to 38 U.S.C.A. § 1154 (West 2002), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  See also 38 C.F.R. § 3.304(d) (2011).  In this case, the Veteran's report of an injury of the right knee was due to a motor vehicle accident while transporting prisoners of war.  Based on the Veteran's statements, the alleged injury did not occur while engaging in combat.  Furthermore, the Enlisted Record and Report of Separation Form reveals that the Veteran's military occupational specialty (MOS) was military police and he did not receive military awards that indicate he was involved in combat.  Thus, there is no evidence of record that the Veteran engaged in combat with the enemy or that the injury was incurred while engaging in combat.  Accordingly, the Board will not presume that a right knee injury occurred during military service. 

In this case, the Board finds that the medical evidence does not show that the Veteran's current degenerative joint disease of the right knee is related to active military service, manifested to a compensable degree within one year of discharge, or manifested a continuity of symptomatology indicative of a right knee disorder in the first several years after discharge from military service.  In this regard, the Veteran's service treatment records reveal that the Veteran did not complain of or receive treatment for a right knee injury during active military service.  The Veteran contends that he injured his right knee in a motor vehicle accident while stationed in Japan.  The record contains an extract of a sick report for the month of December 1945, but there is no mention of any injuries to include a right knee injury.  The Veteran's separation examination dated in January 1946 shows that the Veteran did not have any musculoskeletal defects.  The first medical evidence of any complaints of or treatment for a right knee disorder was in December 1998, approximately 52 years after discharge from active military service.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  

The record contains the Veteran's lay statements that he injured his right knee during service and ever since that time he has had periods of pain and locking in the right knee.  See January 2010 substantive appeal and July 2009 VA physician letter.  The Board finds that the Veteran is competent to report that he injured his right knee during military service and a continuity of symptoms since service.  See Savage v. Gober, 10 Vet. App. 488, 497-98 (1997).  However, the Veteran's statements are subject to a Board analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192- 193 (1992).   

The Board concludes that the Veteran's statements are inconsistent with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in evaluating the evidence of record, and weighing the credibility of the appellant's lay statements, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  There is no evidence of treatment for a right knee disorder to include due to an injury during military service and the first indication of complaints or treatment of a right knee disorder in the record is not shown until 1998. As noted above, the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered against a claim of service connection.  See Maxson, 230 F.3d at 1333; Shaw v. Principi, 3 Vet. App. 365 (1992).  In addition, the Veteran filed a claim for a right wrist and hand disorder in 1950 related to the motor vehicle accident in service.  He did not mention or report that he also injured his knee.  The Veteran indicated that his right hand went through the dash board of the vehicle in which he was riding; whereas as part of this claim he asserts that his right knee went through the dashboard of the vehicle.  Furthermore, the Board finds it persuasive that he provided buddy statements in 1950 with regard to the motor vehicle accident and although they discuss observing an injury to the right hand, none of them mentioned that he also injured his knee.  The first time the Veteran alleged that he injured his right knee during a motor vehicle accident in service was when he filed for service connection with respect to the right knee in January 2000.  In light of the foregoing, the Board finds that the Veteran's statements are not credible and it is unable to afford his statements regarding the onset of a right knee disorder and continuity of symptomatology any probative value with respect to the issue of whether there was an in-service right knee injury with recurrent symptoms. 

Furthermore, there is no probative evidence of record that indicates the Veteran's current right knee disorder is otherwise related to military service. The Board acknowledges that the record contains a medical opinion from his VA physician dated in July 2009.  It reveals that the Veteran's VA physician has treated the Veteran for the past several years.  The letter relays the history of the Veteran's right knee disorder as reported to him by the Veteran.  The physician provided the opinion that it is more likely than not that the Veteran suffered permanent injury to his knee at the time of the accident and that the injury has contributed to the gradually worsening arthritis and pain in the right knee.  There is no evidence that the physician reviewed the Veteran's service treatment records and it appears that the physician relied on the Veteran's assertions that he injured his right knee during military service in forming his opinion.  As discussed above, the Board has found that the Veteran's lay statements regarding an in-service right knee injury are not credible.  It is also not supported by the medical evidence of record.  Thus, to the extent that the VA physician relied on a history of an in-service right knee injury, which the Board does not find credible, the Board ascribes no probative value to that opinion.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion).  In addition, the Board also finds that the April 2009 opinion is not probative, because the physician did not provide any rationale for his opinion.   See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

The record also contains a negative nexus opinion from a VA examiner in May 2011.  The examiner reported the Veteran's lay history and documented the evidence he reviewed in the claims file.  After physically evaluating the Veteran, the examiner provided the opinion that the Veteran's right knee disorder is less likely as not caused by active duty injuries and that it is less likely as not due to motor vehicle accident during military service.  The examiner explained that the Veteran's right knee condition is due to degenerative joint disease and that this is generally age related although there are numerous other causes.  He further noted that the X-rays show medial compartment narrowing which is plausibly causally linked with degenerative joint disease due to aging.  The examiner further explained that the buddy statements and the statement from a private physician in 1950 all mention the Veteran's hand striking the glove compartment, but do not mention either knee.  The examiner observed that the first document that mentions the right knee striking the glove compartment was from the Veteran in 2000.  The examiner also noted that no service treatment records are available that support the contention that the right knee was injured in the accident.  The Board finds this nexus opinion to be highly probative, because the examiner provided a clear rationale for his opinion that was based on a review of the claims file and consistent with the lay and medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

With respect to the Veteran's contentions that his current right knee disorder is related to military service, these assertions have no probative value because lay persons are not competent to offer medical opinions that require special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.19 (a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current diagnosis of degenerative joint disease of the right knee and a motor vehicle accident in military service. 

Based on the evidence discussed above, the Board concludes that a preponderance of the evidence is against the Veteran's service connection claim for a right knee disorder.  Therefore, the Veteran's claim for entitlement to service connection for a right knee disorder is denied.


       (CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened, and the appeal is granted to that extent only.

Entitlement to service connection for a right knee disorder is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


